Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/036,804 filed on September 29, 2020 is presented for examination by the examiner. The submission of May 3, 2022 in response to the office action mailed February 14, 2022 is under consideration. Claims 1-3 and 5-11 are pending. Claim 4 is cancelled.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated March 30, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	Response to Arguments
Applicant’s arguments, see pages 5-7 of 9 of the applicant’s remarks, filed May 3, 2022, with respect to the rejections of claim 1 under 35 U.S.C. §102 as anticipated by Koida or Mori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Zav’yalov and Knülle et al. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov).
Regarding claim 1, Zav’yalov teaches “A lens device (Figs. 1, 2 or 4a) for inspecting an object (object I) having at least one end surface and at least one lateral surface, substantially orthogonal to the at least one end surface (Because the structure of the claimed system, as identified herein, is the same as that claimed, it must inherently perform the same function and image an object having “at least one end surface and at least one lateral surface, substantially orthogonal to the at least one end surface”.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), the lens device comprising: 
a lens device body (that which houses 2, 5 and 6 is a lens device body. Such a housing is inherent to the optical systems of Figs. 1, 2 and 4a because the optical elements thereof must be held at specific distances apart from one another) which develops along an optical axis (X)(the optical axis of Figs. 1, 2 or 4a, which is horizontal in all cases) and, carried by the lens device body, a front optical group (condenser 2 and like optical elements in Figs. 2 and 4a), a rear optical group (corrector 5, and like optical elements in Figs. 2 and 4a) acting as prime lens for collecting beams originating from the front optical group (see Figs. 1, 2 and 4a), a stop (“aperture diaphragm”) inserted inside the rear optical group (see Fig. 1), and a sensor plane (camera 6) collecting beams projected by the rear optical group (see Fig. 1), 
wherein the front optical group comprises only refractive lenses (see Figs. 1, 2 and 4a) and is formed by at least one front lens (the first lens of element 2 in order from the entrance pupil) configured to receive beams both from the at least one end surface of the object, perpendicular to the optical axis (X), and from the at least one lateral surface of the object, substantially parallel to the optical axis (X) (Because the structure of the claimed system, as identified herein, is the same as that claimed, it must inherently perform the same function and image both the end surface and the lateral surface of the object.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. In the instant case the angle of view of the optical system is 90 degrees, thus the optical system can image both a front surface perpendicular to the optical axis and lateral surfaces parallel to the optical axis so long as the object is placed between the entrance pupil and the condenser 2, as is the case shown in Fig. 1), and by one or more converging lenses (the second, third and fourth lenses in condenser 2 in Figs. 2 and 4a, all of which are positive, converging lenses) arranged behind the at least one front lens (the second, third and fourth lenses are behind the at least one front lens) and suitable to focus the beams received from the at least one front lens towards the rear optical group (see Figs. 2 and 4a), the front optical group being configured so that an entrance pupil is external to the lens device (see entrance pupil in Fig. 1), 
wherein the front optical group comprises three converging lenses (the condenser lens 2 in Figs. 2 and 4 includes three positive, converging lenses behind the first lens).”
Regarding claim 2, Zav’yalov teaches “The lens device of claim 1, wherein the front optical group (2) is configured so that the object to be inspected (I) is between the entrance pupil (Fig. 1 “Entrance pupil”) and the front optical group (see Fig. 1 the right-hand side of the test object I is between the entrance pupil and the condenser 2).”
	Regarding claim 3, Zav’yalov teaches “The lens device of claim 1, wherein the front optical group (2) is configured so that the entrance pupil (Fig. 1 Entrance pupil) is between the object to be inspected (I) and the front optical group (see Fig. 1 the entrance pupil is between the left-hand side of the test object and the condenser 2).”
	Regarding claim 6, Zav’yalov teaches “The lens device of claim 1, wherein the front optical group comprises optical elements made up of doublets to correct chromatic aberrations (page 416 last paragraph “the cylinder-inspection lens can be employed using … achromatic doublets” an ordinary skilled artisan knows that achromatic doublets are doublets to correct chromatic aberrations).”
Regarding claim 7, Zav’yalov teaches “The lens device of claim 1, wherein the front optical group comprises two front converging lenses with convexity facing backward (Figs. 2 and 4, the second and third lenses of condenser lens 2 are converging lenses with convexity facing backward), and
a third converging lens with convexity facing forward (Figs. 2 and 4, the fourth lens of condenser lens 2 is a converging lens with convexity facing forward).”

Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation).
Regarding claim 1, Knülle teaches “A lens device (the optical system of Figs. 1-3) for inspecting an object (Objekt 6) having at least one end surface and at least one lateral surface, substantially orthogonal to the at least one end surface (Because the structure of the claimed system, as identified herein, is the same as that claimed, it must inherently perform the same function and image an object having “at least one end surface and at least one lateral surface, substantially orthogonal to the at least one end surface”.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.), the lens device comprising: 
a lens device body (That which houses the sensor 1, objektiv 2, the abbild object 3 and the projektiv 4 is a lens body. Such a housing is inherent to the optical system of Figs. 1-3 because the optical elements thereof must be held at specific distances from one another) which develops along an optical axis (X) (the optical axis of the optical system, which is vertical in Figs. 1-3) and, carried by the lens device body, a front optical group (Projektiv 4), a rear optical group  (Objektiv 2, also called a standard objective, paragraph [0010], or standard lens, paragraph [0011]) acting as prime lens for collecting beams originating from the front optical group (see Figs. 1-3), a stop (paragraph [0011] “an adjustable diaphragm that takes on the function of a system diaphragm” an adjustable diaphragm is a type of stop) inserted inside the rear optical group (paragraph [0011]: “The standard lens of the optical system preferably includes an adjustable diaphragm”), and a sensor plane (Sensor/Kamera 1) collecting beams projected by the rear optical group (see Figs. 1-3), 
wherein the front optical group (4) comprises only refractive lenses (paragraph [0015] “the projective includes or consists of double achromatic projections … Double achromatic projections, i.e. projections that are constructed from two suitably selected standard achromats”) and is formed by at least one front lens (the first lens amongst the double achromatic projections) configured to receive beams  (see Figs. 1-3) both from the at least one end surface of the object, perpendicular to the optical axis (X), and from the at least one lateral surface of the object, substantially parallel to the optical axis (X) (Because the structure of the claimed system, as identified herein, is the same as that claimed, it must inherently perform the same function and image both the end surface and the lateral surface of the object.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. In the instant case the optical system is “for inspecting samples, preferably samples with cylindrical surfaces” see paragraph [0009] thus the optical system is configured to inspect, not just a planar object, but around the sides of a cylindrical object), and by one or more converging lenses arranged behind the at least one front lens (paragraph [0015] “the projective includes or consists of double achromatic projections … Double achromatic projections, i.e. projections that are constructed from two suitably selected standard achromats”. Since a “standard achromat” is a positive/negative doublet, a double achromatic projection has at least 4 lenses in total, and therefore at least 3 lenses behind the one front lens) and suitable to focus the beams received from the at least one front lens towards the rear optical group (see Figs. 1-3), the front optical group being configured so that an entrance pupil (EP Projektiv 5) is external to the lens device (see Figs. 1-3), 
wherein the front optical group comprises three converging lenses (paragraph [0015] “the projective includes or consists of double achromatic projections … Double achromatic projections, i.e. projections that are constructed from two suitably selected standard achromats”. Since a “standard achromat” is a positive/negative doublet, a double achromatic projection has at least 4 lenses in total, two of which are positive/converging. Paragraph [0015] introduces the genus of “the projective includes or consists of double achromatic projections” plural. Thus an ordinary skilled artisan would at once envisage projectives with two double achromatic projections, in other words projectives with 4 standard achromats each with a positive and a negative lens. Such a projective thus has 4 positive/converging lenses, and therefor meets “wherein the front optical group comprises three converging lenses”. See MPEP § 2131.02 (III) second paragraph “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015)).” 
Regarding claim 2, Knülle teaches “The lens device of claim 1, wherein the front optical group (projektiv 4) is configured so that the object to be inspected (Objekt 6) is between the entrance pupil (EP Projektiv 5) and the front optical group (see Fig. 3 where objekt 6 is between 5 and 4).”
Regarding claim 3, Knülle teaches “the lens device of claim 1, wherein the front optical group (projektiv 4) is configured so that the entrance pupil (EP Projektiv 5) is between the object to be inspected (Objekt 6) and the front optical group (see Figs. 1 and 2 where EP Projektiv 5 is between 6 and 4).”
Regarding claim 6, Knülle teaches “the lens device of claim 1, wherein the front optical group comprises optical elements made up of doublets to correct chromatic aberrations (paragraph [0015] “the projective includes or consists of double achromatic projections … Double achromatic projections, i.e. projections that are constructed from two suitably selected standard achromats”. A “standard achromat” is a positive/negative doublet which corrects chromatic aberrations.).”
Regarding claim 11, Knülle teaches “the lens device of claim 1, further comprising adjustment means of a mechanical mechanism capable of varying the position of the rear optical group along the optical axis (X) to mechanically focus the lens device (paragraph [0013] “Fine focusing is done by … fine tuning the distance between the lens and the projector” In this instance “the lens” is referring to the standard objective 2, and the projector is referring to the projektiv 4. Tuning the distance between 2 and 4 is mechanically focusing the lens device by varying the position or the rear optical group along the optical axis which perforce must be accomplished by means of a mechanical mechanism).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov).
	Regarding claim 5, Zav’yalov teaches “The lens device of claim 1,” however, Figs. 2 and 4a of Zav’yalov fail to teach “wherein the front optical group comprises flat-convex lenses.”
	Fig. 1 of Zav’yalov depicts a second lens in the front optical group which is either flat-convex, convex to the image-side, or very close thereto. Figs. 2 and 4 depict a fourth lens in the front optical group which is either flat-convex, convex to the object side, or very close thereto.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
In the instant case, the prior art and the instant claim differ by the shape of the converging lenses of the condenser/front optical group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose one or more lenses to be flat-convex, as suggested by Figs. 1, 2 and 4a, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Zav’yalov, page 416, last paragraph teaches “the cylinder-inspection lens can be employed using ordinary lenses…”. Thus the condenser 2 of Zav’yalov is not limited to the embodiments depicted therein.
Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04(VI)(B). 
Zav’yalov discloses the claimed invention except for the presence of two or more flat-convex lenses in the front optical group. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include two or more flat-convex lenses in the front optical group, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP §2144.04(VI)(B).

	
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation) as applied to claim 1 above, and further in view of Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov).
Regarding claim 5, Knülle teaches “the lens device of claim 1,” however, Knülle fails to explicitly teach “wherein the front optical group comprises flat-convex lenses.”
Fig. 1 of Zav’yalov depicts a second lens in the front optical group which is either flat-convex, convex to the image-side, or very close thereto. Figs. 2 and 4 depict a fourth lens in the front optical group which is either flat-convex, convex to the object side, or very close thereto.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
In the instant case, the prior art and the instant claim differ by the shape of the converging lenses of the front optical group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose one or more lenses of the front optical group of Knülle to be flat-convex, as suggested by Figs. 1, 2 and 4a of Zav’yalov, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Knülle teaches (paragraph 15) that “the projective includes or consists of double achromatic projections… (which) can be freely combined with different lenses”. Thus Knülle is open to any shape lenses including flat-convex.
Further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP §2144.04(VI)(B). 
The Knülle-Zav’yalov combination discloses the claimed invention except for the presence of two or more flat-convex lenses in the front optical group. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include two or more flat-convex lenses in the front optical group, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP §2144.04(VI)(B).
Regarding claim 7, Knülle teaches “the lens device of claim 1,” however, Knülle is silent regarding  “wherein the front optical group comprises two front converging lenses with convexity facing backward, and a third converging lens with convexity facing forward.”
Zav’yalov teaches “wherein the front optical group comprises two front converging lenses with convexity facing backward (Figs. 2 and 4, the second and third lenses of condenser lens 2 are converging lenses with convexity facing backward), and
a third converging lens with convexity facing forward (Figs. 2 and 4, the fourth lens of condenser lens 2 is a converging lens with convexity facing forward).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two front converging lenses with convexity facing backward and a third converging lens with convexity facing forward as taught by Zav’yalov into the front optical group of Knülle, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Knülle teaches that (paragraph 15) “the projective includes or consists of double achromatic projections… (which) can be freely combined with different lenses”. Thus Knülle is open to any shape lenses including those with convexity facing forward and those with convexity facing backward.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov) as applied to claim 1 above and further in view of Steinich DE 102011012176 A1 (hereafter Steinich where reference will be made to the attached machine translation).
Regarding claim 8, Zav’yalov teaches “the lens device of claim 1,” however, Zav’yalov is silent regarding “wherein the front optical group comprises a double-convex front lens.”
Steinich teaches an optical inspection lens device (Fig. 1 paragraph [0002] “an inspection lens”) with a front optical group (first optical lens group 110, which is the front optical group in that it is closest to object 102) and a rear optical group (second optical lens group 118) “wherein the front optical group comprises a double-convex front lens (bi-convex lens 148, which is the front lens of the front optical group, see Fig. 1).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
In the instant case, the prior art and the instant claim differ by the shape of the front lens of the front optical group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shape of the front lens of the front optical group of Zav’yalov  to be double-convex, as taught by Steinich, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Zav’yalov, page 416, last paragraph teaches “the cylinder-inspection lens can be employed using ordinary lenses…”. Thus the condenser 2 of Zav’yalov is not limited to the embodiments depicted therein.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation) as applied to claim 1 above and further in view of Steinich DE 102011012176 A1 (hereafter Steinich where reference will be made to the attached machine translation).
Regarding claim 8, Knülle teaches “the lens device of claim 1,” however, Knülle is silent regarding “wherein the front optical group comprises a double-convex front lens.”
Steinich teaches an optical inspection lens device (Fig. 1 paragraph [0002] “an inspection lens”) with a front optical group (first optical lens group 110, which is the front optical group in that it is closest to object 102) and a rear optical group (second optical lens group 118) “wherein the front optical group comprises a double-convex front lens (bi-convex lens 148, which is the front lens of the front optical group, see Fig. 1).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
In the instant case, the prior art and the instant claim differ by the shape of the front lens of the front optical group. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the shape of the front lens of the front optical group of Knülle  to be double-convex, as taught by Steinich, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Knülle teaches (paragraph 15) that “the projective includes or consists of double achromatic projections… (which) can be freely combined with different lenses”. Thus Knülle is open to any shape lenses including flat-convex.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov) as applied to claim 1 above and further in view of Welch USPGPub 2015/0222883 A1 (hereafter Welch).
Regarding claim 9, Zav’yalov teaches “the lens device of claim 1,” however, Zav’yalov is silent regarding “further comprising an adaptive lens which is electrically controllable to adjust focusing of the lens device.”
Welch teaches (Fig. 1) “further comprising an adaptive lens (VFEA 102 and/or VFEB 104 which are adaptive lenses see paragraph [0007] “variable focus element (VFE)”) which is electrically controllable (paragraph [0015] “electronic circuit”) to adjust focusing of the lens device (paragraph [0009]: “focusing a first frame of image data at a first focal plane, focusing a second frame of image data at a second focal plane, and variably shifting the first focal plane and the second focal plane across a range of distances.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a variable focus element as taught by Welch into the optical system of Zav’yalov for the purpose of achieving switchable focal planes across a range of distances as taught by Welch (paragraph [0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation) as applied to claim 1 above and further in view of Welch USPGPub 2015/0222883 A1 (hereafter Welch).
Regarding claim 9, Knülle teaches “the lens device of claim 1,” however, Knülle is silent regarding “further comprising an adaptive lens which is electrically controllable to adjust focusing of the lens device.”
Welch teaches (Fig. 1) “further comprising an adaptive lens (VFEA 102 and/or VFEB 104 which are adaptive lenses see paragraph [0007] “variable focus element (VFE)”) which is electrically controllable (paragraph [0015] “electronic circuit”) to adjust focusing of the lens device (paragraph [0009]: “focusing a first frame of image data at a first focal plane, focusing a second frame of image data at a second focal plane, and variably shifting the first focal plane and the second focal plane across a range of distances.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a variable focus element as taught by Welch into the optical system of Knülle for the purpose of achieving switchable focal planes across a range of distances as taught by Welch (paragraph [0009]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov) as applied to claim 1 above and further in view of Yoshikawa et al. USPGPub 2018/0324337 A1 (hereafter Yoshikawa).
Regarding claim 10, Zav’yalov teaches “the lens device of claim 1,” however, Zav’yalov is silent regarding “further comprising removable spacers in the sensor assembly mechanics configured to be inserted or removed to adjust the position of the sensor plane along the optical axis (X) to manually focus the lens device.”
Yoshikawa teaches “removable spacers (spacers 41, Embodiment 7, Figs. 13-16, paragraph [0080] “A plurality of spacers 41 may be inserted”) in the sensor assembly mechanics configured to be inserted or removed (paragraph [0091] “inserting a spacer 41 having various thicknesses different from each other between the lens unit 2 and the holding member 3”) to adjust the position of the sensor plane along the optical axis (X) (paragraph [0091] “the distance between the lens 21 and the image sensor 31 is inserting a spacer 41 having various thicknesses different from each other between the lens unit 2 and the holding member 3” given that the lens unit 2 holds the lens 21, and the holding member 3 holds the image sensor 31, to insert spacers 41 with different thicknesses is to adjust the position of the sensor plane, image sensor 31, along the optical axis relative to the lens unit 21) to manually focus the lens device (paragraph [0080]: “A chart or the like that evaluates the state of focus of a captured image may be captured with the spacer 41 inserted.”).”
Yoshikawa further teaches (paragraph [0084]) “the alignment between the lens unit 2 and the holding member 3 in the axial direction is performed by abutting the lens unit 2 and the holding member 3 against the spacer 41. Thus a device used for assembly does not require to be aligned in the axial direction. A device used for assembly may have less number of movable shafts.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a removable spacer between the lens and the image sensor as taught by Yoshikawa in the device of Zav’yalov for the purpose of determining the alignment along the axial direction of the lens and the image sensor using a spacer as taught by Yoshikawa (paragraph [0084]) without the need to introduce a movable shaft therebetween, thus reducing the number of movable parts as taught by Yoshikawa (paragraph [0084]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation) as applied to claim 1 above and further in view of Yoshikawa et al. USPGPub 2018/0324337 A1 (hereafter Yoshikawa).
Regarding claim 10, Knülle teaches “the lens device of claim 1,” however, Knülle is silent regarding “further comprising removable spacers in the sensor assembly mechanics configured to be inserted or removed to adjust the position of the sensor plane along the optical axis (X) to manually focus the lens device.”
Yoshikawa teaches “removable spacers (spacers 41, Embodiment 7, Figs. 13-16, paragraph [0080] “A plurality of spacers 41 may be inserted”) in the sensor assembly mechanics configured to be inserted or removed (paragraph [0091] “inserting a spacer 41 having various thicknesses different from each other between the lens unit 2 and the holding member 3”) to adjust the position of the sensor plane along the optical axis (X) (paragraph [0091] “the distance between the lens 21 and the image sensor 31 is inserting a spacer 41 having various thicknesses different from each other between the lens unit 2 and the holding member 3” given that the lens unit 2 holds the lens 21, and the holding member 3 holds the image sensor 31, to insert spacers 41 with different thicknesses is to adjust the position of the sensor plane, image sensor 31, along the optical axis relative to the lens unit 21) to manually focus the lens device (paragraph [0080]: “A chart or the like that evaluates the state of focus of a captured image may be captured with the spacer 41 inserted.”).”
Yoshikawa further teaches (paragraph [0084]) “the alignment between the lens unit 2 and the holding member 3 in the axial direction is performed by abutting the lens unit 2 and the holding member 3 against the spacer 41. Thus a device used for assembly does not require to be aligned in the axial direction. A device used for assembly may have less number of movable shafts.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a removable spacer between the lens and the image sensor as taught by Yoshikawa in the device of Knülle for the purpose of determining the alignment along the axial direction of the lens and the image sensor using a spacer as taught by Yoshikawa (paragraph [0084]) without the need to introduce a movable shaft therebetween, thus reducing the number of movable parts as taught by Yoshikawa (paragraph [0084]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zav’yalov et al. “A Dedicated Optical System for the Quality Inspection of Cylindrical Surfaces” Russian Journal of Nondestructive Testing, 2016 Vol. 52 No. 7, pp. 415-420 (hereafter Zav’yalov) as applied to claim 1 above and further in view of Knülle et al. EP 3153848 A1 (cited in an IDS, hereafter Knülle, where reference will be made to the attached machine translation).
Regarding claim 11, Zav’yalov teaches “the lens device of claim 1,” however, Zav’yalov is silent regarding “further comprising adjustment means of a mechanical mechanism capable of varying the position of the rear optical group along the optical axis (X) to mechanically focus the lens device.”
Knülle teaches “further comprising adjustment means of a mechanical mechanism capable of varying the position of the rear optical group along the optical axis (X) to mechanically focus the lens device (paragraph [0013] “Fine focusing is done by … fine tuning the distance between the lens and the projector” In this instance “the lens” is referring to the standard objective 2, and the projector is referring to the projektiv 4. Tuning the distance between 2 and 4 is mechanically focusing the lens device by varying the position or the rear optical group along the optical axis which perforce must be accomplished by means of a mechanical mechanism).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a means for adjusting the position of the rear optical group as taught by Knülle into the optical system of Zav’yalov for the purpose of fine focusing as taught by Knülle paragraph [0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872